UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------
ROBERTO SIGUENCIA, individually and on                              ANSWER TO COMPLAINT
behalf of others similarly situated,
                                                                    Case No.: 1:20-CV-05679
                        Plaintiff,

               - against-

MGXM CORP., LEMX CORP., MILTON
MIRANDA, AND GRACIELA MIRANDA,

                        Defendants.



       Defendants, MGXM Corp., LEMX Corp., Milton Miranda, and Graciela Miranda by their
attorney Heriberto Cabrera, as and for an Answer to Plaintiff’s Complaint dated November 20,
2020 (the “Complaint”), responds to Complaint as follows:


                            NATURE OF ACTION

            1. Defendants admit the allegations contained in paragraph 2 that the individual

                defendants own and operate a construction company located at 166 Stanhope

                Street, Brooklyn, NY 11237, and deny the balance of the allegations.

            2. Defendants deny the allegations in Paragraphs 1, and 3 through 8.

            3. Defendants admit that Plaintiff raises claims under the statutes identified in

                paragraph 9, but deny that there exists any basis in law for Plaintiff’s claims.

            4. Defendants deny that there exists any basis in law for Plaintiff’s claims as averred

                in paragraph 10.

                                  JURISDICTION AND VENUE

            5. Defendants admit that Plaintiff raises claims under the statutes identified in

                paragraphs 11 and 12, but deny that there exists any basis in law for Plaintiff’s
                                                        1
   claims.

                           THE PARTIES

6. Defendants admit that Plaintiff is an adult over the age of eighteen years of age

   and deny knowledge or information regarding Plaintiff’s county of residence as

   averred in paragraph 13.

7. Defendants deny the allegations contained in paragraph 14 , 16, and 18through

   20.

8. As to the allegations contained in paragraph 15, Defendants admit that Plaintiff

   seeks to represent a class of similarly situated individuals, but deny a basis in law

   for same.

9. As to the allegations contained in paragraph 17, Defendants deny sufficient

   knowledge or information to form a belief.

                   FACTUAL ALLEGATIONS

10. Defendants deny the allegations contained in paragraph 21 through 25, 27, 29

   through 31, 33 through 66.

11. The allegations contained in Paragraph 26 and 28 constitute a legal conclusion, no

   response is required.

12. As to the allegations contained in paragraph 32, Defendants admit that Plaintiff

   seeks to represent a class of similarly situated individuals, but deny a basis in law

   for same.

             FLSA COLLECTIVE ACTION CLAIMS

13. As to the allegations contained in paragraphs 67 and 69, Defendants admit that

   Plaintiff seeks to represent a class of similarly situated individuals, but deny a

                                     2
   basis in law for same.

14. Defendants deny the allegations in Paragraph 68.

           AS TO FIRST CAUSE OF ACTION

15. No response is required for the allegations contained in paragraph 70.

16. Defendants deny the allegations in Paragraph 71 through 76.


           AS TO SECOND CAUSE OF ACTION


17. No response is required for the allegations contained in paragraphs 77.

18. Defendants deny the allegations in Paragraph 78 through 80.



           AS TO THIRD CAUSE OF ACTION

19. No response is required for the allegations contained in paragraphs 81.

20. Defendants deny the allegations in Paragraph 82 through 85.

           AS TO FOURTH CAUSE OF ACTION

21. No response is required for the allegations contained in paragraphs 86.

22. Defendants deny the allegations in Paragraph 87 through 89.

           AS TO FIFTH CAUSE OF ACTION

23. No response is required for the allegations contained in paragraphs 90.

24. Defendants deny the allegations in Paragraph 91 and 92.

           AS TO SIXTH CAUSE OF ACTION

25. No response is required for the allegations contained in paragraphs 93.

26. Defendants deny the allegations in Paragraph 94 and 95.



                                     3
           AS TO SEVENTH CAUSE OF ACTION

27. No response is required for the allegations contained in paragraphs 96.

28. Defendants deny the allegations in Paragraph 97 and 98.

           AS TO EIGHTH CAUSE OF ACTION

29. No response is required for the allegations contained in paragraphs 99.

30. Defendants deny the allegations in Paragraph 100 through 104.


                   PRAYER FOR RELIEF

31. Defendants deny that Plaintiff is entitled to any element of the relief described in

   the “PRAYER FOR RELIEF” clause of the Complaint.



                   FIRST AFFIRMATIVE DEFENSE

32. The complaint is barred in whole or in part as some or all the allegations fail to

   state a claim upon which relief can be granted.

                   SECOND AFFIRMATIVE DEFENSE

33. Plaintiff’s claims are barred, in whole or in part, because Defendants have at all

   times endeavored in good faith to comply with the provisions of the FLSA and

   applicable New York state law, and they had reasonable grounds for believing

   that they were in compliance therewith.

                   THIRD AFFIRMATIVE DEFENSE

34. Individual liability is not supported by the allegations contained in the Complaint.

                   FOURTH AFFIRMATIVE DEFENSE



35. No act or omission of Defendants alleged to have violated the FLSA or applicable
                                   4
    New York State law was willful, knowing, or in reckless disregard for the

    provisions of such laws.

                       FIFTH AFFIRMATIVE DEFENSE

36. Plaintiff’s claims are time-barred, in whole or in part, by the applicable statutes of limitation.

                       SIXTH AFFIRMATIVE DEFENSE

37. The Court should not exercise supplemental jurisdiction over the claims in the

    Complaint that purport to arise under the state or city human rights law.

                       SEVENTH AFFIRMATIVE DEFENSE

38. Some or all of Plaintiff’s claims are barred, in whole or in part, by statutory

    exemptions, exclusions, exceptions or credits under the Motor Carrier Act, FLSA

    and/or applicable New York State law.

                       EIGHTH AFFIRMATIVE DEFENSE

39. Plaintiff’s claims are barred as to all hours during which he was waiting to be

    engaged, commuting or otherwise not working.

                        NINTH AFFIRMATIVE DEFENSE

40. Plaintiff’s claims are barred, in whole or in part, because the time periods for

    which he is claiming entitlement to compensation and/or overtime pay fall within

    a de minimis exception to the FLSA and applicable New York state law.

                        TENTH AFFIRMATIVE DEFENSE

41. Plaintiff’s claims are barred in whole or in part by the provisions of Section 10 of

    the Portal to Portal Act, 27 U.S.C. § 259, because actions taken in connection

    with Plaintiff’s compensation were done in good faith in conformity with and

    reliance upon written administrative regulations, orders, rulings, approvals,

                                              5
               interpretations, and written and unwritten administrative practices or enforcement

               policies of the Administrator of the Wage and Hour Division of the United States

               Department of Labor.

                              ELEVENTH AFFIRMATIVE DEFENSE

           42. Defendants reserve the right to assert such other additional and/or affirmative

               defenses that may become known to them through discovery.

                              TWELFTH AFFIRMATIVE DEFENSE

           43. Plaintiff’s claims are barred to the extent that they worked for one or more of the

               Defendants under a different name.

       WHEREFORE, Defendant prays that the Court dismiss the Complaint with prejudice

herein together with costs, fees, and disbursements incurred defending this action and such other

relief as this Court deems just and proper.

Dated: December 8, 2020
       Brooklyn, New York

                                                     __/s/Heriberto Cabrera_____________
                                                     Heriberto Cabrera
                                                     Attorney for Defendant
                                                     480 39th Street, 2nd Floor
                                                     Brooklyn, NY 11232
                                                     718-439-3600




To:    Michael Faillace & Associates, P.C.
       60 East 42nd Street, Suite 4510
       New York, New York 10165
       Tel. 212-317-1200




                                                6
